133 F.3d 922
81 A.F.T.R.2d 98-500, 98-1 USTC  P 50,167
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Richard MATHIS;  Doyle Mathis;  Scot Mathis;  Leona Mathis, Appellants,v.INTERNAL REVENUE SERVICE, United States of America, ex rel.the Internal Revenue Use Service, Appellee.
No. 97-1867.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 3, 1997.Filed Jan. 6, 1998.

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Richard, Doyle, Scot, and Leona Mathis (Mathises) appeal from the district court's1 adverse grant of summary judgment in their action asserting a wrongful levy claim pursuant to 26 U.S.C. § 7426.  After reviewing the record and the parties' briefs, we conclude the district court correctly determined the Mathises lacked standing to maintain this action.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The HONORABLE LAWRENCE L. PIERSOL, United States District Judge for the District of South Dakota